Case 20-10343-LSS Doc 4749 Filed 05/21/21 Page1of2

Judge Laurie Silverstein Shear
U.S. Bankruptcy Court District of Delaware OOHRIT E
Bankruptcy Petition #: 20-10343-LSS 2021 MAY 21 AM 10: 07

824 N Market St # 500, Wilmington, DE 19801 a
US BANKRUPTCY coypy
SISTRICT OF DEL AWARE

You're Honor,

| can imagine the letters arriving daily from abroad. | will not reveal any explicit
descriptions in this letter. Suicide attempts, drug and alcohol abuse, difficult holding employment,
maintaining relationships unable to trust anyone... even loved ones. | have been away from my
hometown for 25 Years and | am prepared to leave yet another relationship. | hope that there is
some kind of resolution to stop the pain and suffering.

You have a lot of weight on your shoulders and | hope to get hetp soon. | wish you a fair
trial.

Victim:

 
Case 20-10343-LSS Doc 4749 Filed 05/21/21 Page 2 of 2

 

 

os

PITTSBURGH PA 150 ;

 

15 MAY 2021 PM8& L

©, S >
CRA »
a’

Jad ge. Laure Silverstein

U.S: Bankruptcy Guct District ot Deleware

Bankruptcy petitron  : 20-)0243—z258
gay N. Market Street
1389159994 Ag Ton Hse MIMBO ho
